Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 1 of 9




               MEMO ENDORSED
Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 2 of 9
Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 3 of 9
Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 4 of 9
Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 5 of 9
Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 6 of 9
Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 7 of 9
Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 8 of 9
Case 1:17-cv-03014-MKV-OTW Document 166 Filed 08/05/19 Page 9 of 9




                     Application Granted. Plaintiff shall file her reply
                     to her motion for class certification by
                     September 20, 2019.

                     SO ORDERED.




                     ____________________________
                     Ona T. Wang           8/5/19
                     U.S. Magistrate Judge
